Citation Nr: 1243957	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-11 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of service connection for a seizure disorder.

2.  Entitlement to service connection for a right shoulder disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1978 to November 1981.  He also served in the North Carolina National Guard from June 1997 to June 2000 and from September 2001 to October 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in November 2006 and in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of hearing is in the Veteran's file. 

In July 2002, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO. 


FINDINGS OF FACT

1.  In April 2003 in rating decision, the RO denied service connection for a seizure disorder on the grounds that the seizure disorder was not shown on active duty or during a period of federalized service with the North Carolina National Guard.

2.  The additional evidence submitted since the rating decision in April 2003, denying service connection for a seizure disorder, is either redundant or cumulative evidence, and does not relate to an unestablished fact necessary to substantiate the claim.






3.  A right shoulder disability was not affirmatively shown to have been present on active duty; a right shoulder disability was not manifest to a compensable degree within one year of separation from active duty; and a right shoulder disability, first documented after active duty beyond the one year presumptive period for a chronic disease, is unrelated to an injury or disease or event on active duty or on federalized service with the North Carolina National Guard.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of service connection for a seizure disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  A right shoulder disability was not incurred in or aggravated by active federalized service and service connection for a right shoulder disability may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  


Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the VCAA notice must include the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in March 2006, in July 2006, and in March 2009.  

The Veteran was notified of the evidence and information that is necessary to reopen a claim and of the evidence and information that is necessary to establish service connection for the underlying claim. 
The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  

The Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, and that with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 



As for content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).  No further VCAA notice is required. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service records for active duty and for service in the National Guard, VA records, and private medical records.

On the application to reopen a claim of service connection for a seizure disorder, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii).  

On the claim of service connection for a right shoulder disability, the evidence of record is sufficient to decide the claim.  While the Veteran has been diagnosed with a right shoulder disability, there is no indication that it is associated with an injury on active duty or on federalized service with the North Carolina National Guard.  38 C.F.R. § 3.159(c); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Standard for Reopening a Claim
	
When a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

In January 2006 the Veteran filed the current application to reopen the claim of service connection for a seizure disorder.

As the claim to reopen were received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence, but not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21   (1993). 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim. 

Seizure Disorder 

Evidence Previously Considered 

Service connection for a seizure disorder was denied in April 2003 in a rating decision by the RO, because a seizure disorder was not shown during active duty and a seizure disorder was not shown during active service, that is, during a period of federalized National Guard service.

For the period of active duty from November 1978 to November 1981, the service treatment records contain no complaint, finding, history, symptoms, treatment, or diagnosis of a seizure disorder.  

After the period of active duty and for the period from June 1997 to June 2000 in the North Carolina National Guard, in June 1997 and in August 1998 in medical history reports, the Veteran denied having seizures, and neurological evaluations were normal.     

VA records show that in March 2001 the Veteran had a seizure.  In April 2001, the diagnosis was seizure disorder.  

For the period from September 2001 to October 2002 in the North Carolina National Guard, records of the National Guard show that the Veteran only had periods of inactive duty training.  Private medical records from February 2002 show that the Veteran had a seizure and that he had been prescribed medication to control the seizures.  

Records of the North Carolina National Guard show that in May 2002 the Veteran a seizure and that his first seizure occurred about a year before.  In May 2002, the Veteran was disqualified for National Guard service due to uncontrolled seizures. 

In February 2003, the Veteran was treated for recurrent seizures. 



The Additional Evidence and Analysis

VA records show that in May 2005 that the Veteran's seizures were increasing.  In July 2005 and in August 2005, it was noted that the seizures had not been well controlled on medications.  In September 2005, the Veteran was hospitalized to monitor his seizures and h0istory included seizures since 2000.  In January 2006, in March 2006, and in May 2006 the Veteran continued to have seizures.  In November 2006 and in February 2009, the Veteran stated that he was still having seizures. 

The additional VA records of recurrent seizures and the Veteran's statement of recurrent seizures is cumulative of evidence previously considered by the RO.  And cumulative evidence, that is, evidence that supports a fact previously established and considered, namely, evidence of recurrent seizures since March 2001, does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

In October 2005, a VA health-care provider stated that the Veteran's seizures began September 2002.  In a statement June 2011, the Veteran stated that he had a seizure while standing in formation in about October 2002 on a drill weekend with the North Carolina National Guard.  As evidence does not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that the Veteran's seizures began on active duty or during a period of federalized National Guard service, the evidence is not new and material under 38 C.F.R. § 3.156.

In July 2006, the Veteran's mother and niece stated that they had witnessed the Veteran having seizures.  Another family member wrote that the Veteran could not work or drive due to seizures.  In February 2009, the Veteran's nephew stated that he drove the Veteran to his medical appointments, because the Veteran could not drive.  






As evidence does not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that the Veteran's seizures began on active duty or during a period of federalized National Guard service, the evidence is not new and material under 38 C.F.R. § 3.156.

In July 2012, the Veteran submitted a copy of National Guard letter, pertaining to his disqualification for National Guard service because of seizures.  As the document is a copy of a document previously considered, the document is redundant.  And redundant evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

As the additional evidence is not new and material, the claim of service connection for a seizure disorder is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Service Connection 

Right Shoulder Disability 

Although the Veteran is a "veteran" as defined under the law for the purpose of the period of active duty from 1978 to 1981, it is not established that he is a "veteran" for purpose of his National Guard service.  Members of the National Guard of a State are not in active Federal service, either active duty for training or inactive duty training, except when ordered by the Secretary of the service department under 32 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 C.F.R. § 3.6(c) and (d).  







Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1131 (peacetime service). 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  

Active military, naval, and air service includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6. 

For the purpose of VA disability compensation, active duty for training or inactive duty training includes full-time duty performed by members of the National Guard of any State under 32 U.S.C. 316, 502, 503, 504, or 505, that is, ordered to federalized service.  38 C.F.R. § 3.6. 

An individual seeking VA disability compensation based on active duty for training or inactive duty training must establish a service-connected disability as a result of disability incurred in or aggravated during the period of active duty for training or inactive duty training in order to achieve Veteran status and to be entitled to VA disability compensation.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010). 





Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309.


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran served on active duty during peacetime. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).






Facts 

For the period of active duty from November 1978 to November 1981, the service treatment records contain no complaint, finding, history, symptoms, treatment, or diagnosis of a right shoulder abnormality.  

After the period of active duty and for the period from June 1997 to June 2000 in the North Carolina National Guard, in June 1997 and in August 1998 in medical history reports, the Veteran denied a shoulder problem, and the upper extremities were evaluated as normal.     

For the period from September 2001 to October 2002 in the North Carolina National Guard, records of the National Guard show that the Veteran only had periods of inactive duty training.  

Records of the North Carolina National Guard show that in May 2002 the Veteran had decreased range of motion of the right shoulder.  According to the Veteran, he had noticed right shoulder pain after having a seizure one month previously and there was a possibility that he had injured his shoulder during a seizure.  

In October 2005, a VA health-care provider stated that the Veteran injured his right shoulder in September 2002 when he fell while having a seizure during his National Guard service.

In February 2008, the Veteran stated that he continued to have right shoulder pain and that he had developed arthritis in the shoulder.  

Private medical records in January 2009 show that Veteran complained of severe right shoulder pain.  The diagnosed with osteoarthritis and degenerative joint disease of the right shoulder.




In August 2010, the Veteran stated that he injured his right shoulder during his National Guard service when he was in formation and he fell while having a seizure.  

In September 2011, private medical records show that the Veteran had an arthroscopy repair of a rotator cuff tear and a retear that could have been related to seizures.

Analysis

For the period of active duty from November 1978 to November 1981, the available service treatment records contain no complaint, finding, history, symptoms, treatment, or diagnosis of a right shoulder abnormality.  

As the Veteran does not assert and as there is no evidence contemporaneous with active duty or after the period of active duty that a right shoulder injury was incurred coincident with active duty or symptoms of a right shoulder disability were noted, that is, observed during the period of active duty, a right shoulder disability was not affirmatively shown to have had onset during active duty and service connection under 38 U.S.C.A. § 1131 as implemented by 38 C.F.R. § 3.303(a)  (affirmatively showing inception in service) is not warranted and the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply. 

After service, osteoarthritis and degenerative joint disease of the right shoulder was not shown before 2008, more than 20 years after separation from the period of active duty in 1981. And presumptive service connection under 38 U.S.C.A. § 1137 and 38 C.F.R. §§ 3.307 and 3.309 for osteoarthritis and degenerative joint disease of the right shoulder as a chronic disease is not warranted. 





As for service connection on the basis of the initial diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), although the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional, Jandreau v. Nicholson, 492 F.3d 1372, 1377(Fed. Cir. 2007), the Veteran does not argue and the record does not show that the current right shoulder disability since 2002 is related to the period of active duty. 

And as for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed a right shoulder disability before 2002 and no medical professional has related the current right shoulder disability to the period of active duty.  For these reasons, service connection under 38 C.F.R. § 3.303(d) for the period of active duty is not warranted. 

After the period of active duty and for the period from June 1997 to June 2000 in the North Carolina National Guard, the Veteran does not argue and the record does not show that the Veteran injured his right shoulder during this period. 

And there is no factual or legal basis to relate the current right shoulder disability to this period of service in the North Carolina National Guard. 

For the period from September 2001 to October 2002 in the North Carolina National Guard, while the Veteran asserts he injured his right shoulder on a drill weekend in 2002 with the North Carolina National Guard, there is no evidence that the drill weekend, inactive duty training, was federalized service ordered by the Secretary of the Army.  






And the presumption of service connection for osteoarthritis and degenerative joint disease of the right shoulder as a chronic disease does not apply following a period of National Guard service, unless status as "Veteran" is established.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010). 

In the absence of federalized service ordered by the Secretary of the Army, as a matter of law, inactive duty training with the National Guard is not active service for the purpose of VA disability compensation for an injury under 38 U.S.C.A. § 1131.  

As the preponderance of the evidence is against the claim of service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has not been presented, the claim of service connection for a seizure disorder is not reopened, and the appeal is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


